Title: To George Washington from Joshua Clayton, 23 August 1793
From: Clayton, Joshua
To: Washington, George


 Letter not found: from Joshua Clayton, 23 Aug. 1793 (first letter). According to GW’s executive journal for 26 Aug. 1793, GW received a letter “from the Gov. of Delaware dated 23d informing that the prize from Ireland, made by the Little Democrat & Carmagnole & sent to New Castle, had the passengers (exceeding 400) detained on board by the authority of those vessels until all the B—h Goods on board, shou’d be delivered up, without which the vessel should be carried to Martinique. that he had not the means of enforcing obedience. that he was sick & unable to attend to the business & therefore gave notice to the President” (LB, DLC:GW, Series 2, Letter Book 41; see also JPP, 231–32). On the arrival at New Castle of the French privateers and their prize, the American ship Ann and Susan, see Alexander Hamilton to GW, 22 Aug. 1793, n.1. Henry Knox had already written Clayton on 22 Aug. with instructions to seize the Ann and Susan so that it could be restored to its owner (Knox to GW, 27 Aug. [first letter], n.1).
